SUMMARY ORDER

Appellant Vladimir Leon, proceeding pro se, appeals from the district court’s dismissal, on summary judgment, of his employment discrimination and retaliation claims arising under Title VII of the Civil Rights Act of 1964, the New York State Human Rights Law, and the New York City Human Rights Law. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
We review a grant of summary judgment de novo, viewing the facts “in the light most favorable to the non-moving party and drawing] all reasonable inferences in that party’s favor.” Cox v. Warwick Valley Cent. Sch. Dist., 654 F.Bd 267, 271 (2d Cir.2011). Summary judgment is appropriate where “there is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a). “Where the record taken as a whole could not lead a rational trier of fact to find for the non-moving party, there is no genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986) (internal quotations omitted).
Here, an independent review of the record and relevant ease law reveals that the district court properly granted summary judgment for the defendant. We therefore affirm for substantially the reasons stated by the district court in its December 17, 2013 order.
We have considered Leon’s remaining arguments and find them to be without merit. Accordingly, we AFFIRM the judgment of the district court.